United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CUSTOMS & BORDER PROTECTION,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Henry E. Leinen, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1348
Issued: November 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 14, 2013 appellant, through counsel, filed a timely appeal from a December 4,
2012 decision of the Office of Workers’ Compensation Programs (OWCP) that denied his claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
February 7, 2012.
On appeal appellant’s attorney asserts that, as appellant is a public safety officer as
described in 5 U.S.C. § 8336(c) and 5 U.S.C. § 3796(a)(1), the February 7, 2012 injury occurred
in the performance of duty.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On March 19, 2012 appellant, then a 61-year-old customs and border protection officer,
filed a traumatic injury claim alleging that on February 7, 2012, as he was preparing to enter his
privately-owned vehicle at his home, he sustained three gunshot wounds to the upper torso and
right upper extremity. He indicated that he was in full uniform and was on his way to work. The
employing establishment indicated that appellant’s fixed hours were 7:30 a.m. to 3:30 p.m.,
Monday through Friday and challenged the claim, asserting that he did not sustain the injury in
the performance of duty as he was at his home when attacked. Appellant stopped work that day.
By letter dated March 30, 2012, OWCP informed appellant of the evidence needed to
support his claim, including a copy of any police reports. In a form questionnaire dated April 26,
2012, appellant indicated that, after he was shot, he was transported by ambulance to Eden
Hospital Medical Center where he underwent surgery and was hospitalized until
February 24, 2012. He indicated that the assault occurred at 5:50 a.m. on February 7, 2012 in his
home driveway as he was entering his vehicle for work at San Francisco International Airport.
Appellant stated that he was in his duty uniform with a service weapon that he carried 24 hours a
day, seven days a week. He further indicated that the assailant was stalking his wife and he had
asked him to stop his inappropriate behavior. Appellant advised that there were no witnesses to
the assault and did not provide a copy of a police report.
Dr. Steven A. Curran, Board-certified in family medicine, advised on March 15, 2012
that appellant was expected to fully recover for light-duty work around June 1, 2012. In an
attending physician’s report dated March 30, 2012, he indicated that appellant sustained a
gunshot wound while wearing a uniform and carrying his service weapon. Dr. Curran diagnosed
traumatic pneumothorax and indicated by a check “no,” that the diagnosis was not caused or
aggravated by employment activity. He advised that appellant was hospitalized from February 7
to 24, 2012 and indicated that he would have permanent extensive scarring of the chest wall and
lungs and could resume regular duty on August 7, 2012.
By decision dated May 2, 2012, OWCP denied the claim on the grounds that appellant
had failed to establish an injury in the performance of duty. On May 21, 2012 appellant, through
his attorney, requested a hearing and submitted additional medical evidence.
In a discharge summary dated February 26, 2012, Dr. Neeru Agarwal, an osteopath,
indicated that appellant was admitted on February 7, 2012, status post three gunshot wounds to
the chest. He described appellant’s hospital care and indicated that he was discharged on
February 24, 2012 with medications and instructions for home health therapies. Discharge
diagnoses included status post gunshot wounds to the chest, status post thoracotomy, status post
right upper lobectomy, respiratory failure, severe malnutrition, multifocal atrial tachycardia and
paroxysmal atrial fibrillation, anemia and pneumonia. In office treatment notes dated March 1 to
April 10, 2012, Dr. Curran described appellant’s continued care.
In April 12, 2012
correspondence, he indicated that, in his medical opinion, the injuries appellant suffered occurred
in the performance of duty because he was in uniform and carrying his service weapon.
Appellant also submitted a July 17, 2012 letter regarding his claim with the victim compensation
program of the State of California. The letter indicated that he had filed a workers’
compensation claim.

2

At the hearing, held on September 18, 2012, appellant’s attorney argued that the Public
Safety Officers’ Benefit Act was applicable in this case. Appellant testified that he was a safety
officer at San Francisco International Airport and used his private vehicle to report to duty at
other airports such as San Jose and Oakland and also used his private vehicle to go to the gun
range for practice. He indicated that, on the date of injury, he was in full uniform with his
service weapon, and was walking to his vehicle when he was shot. Appellant maintained that,
because he was a safety officer, he was on duty 24 hours a day seven days a week, for such
duties as making arrests and stopping felonies.
In correspondence dated October 24, 2012, Edward Fortenberry, Mission Support Branch
Chief at the employing establishment, asserted that appellant was not covered under the Public
Safety Officers’ Benefit Act (PSOBA) and that federal employees were not deemed to be peace
officers under the California penal code except in limited circumstances, which were not present
in appellant’s case. He advised that appellant’s travel to work was not an authorized commute
and his travel did not fit under the exceptions under FECA. Mr. Fortenberry further indicated
that appellant was not required to wear his uniform on his way to work and was not required or
mandated to carry a firearm while off duty.
In a December 4, 2012 decision, an OWCP hearing representative affirmed the May 2,
2012 decision. The hearing representative noted that the PSOBA was not applicable in
considering coverage under FECA and concluded that appellant was not in the performance of
duty when injured on February 7, 2012.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. Regardless of whether the asserted claim involves traumatic
injury or occupational disease, an employee must satisfy this burden of proof.2
FECA provides for the payment of compensation for the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.3 Congress,
in providing for a compensation program for federal employees, did not contemplate an
insurance program against any and every injury, illness, or mishap that might befall an employee
contemporaneous or coincidental with his or her employment. Liability does not attach merely
upon the existence of an employee-employer relation. Instead, Congress provided for the
payment of compensation for disability or death of an employee resulting from personal injury
sustained while in the performance of duty.4 The phrase “sustained while in the performance of
2

Gary J. Watling, 52 ECAB 278 (2001).

3

5 U.S.C. § 8102(a).

4

Id.

3

duty” in FECA is regarded as the equivalent of the commonly found requisite in workers’
compensation law of arising out of and in the course of employment.5 The phrase “course of
employment” is recognized as relating to the work situation, and more particularly, relating to
elements of time, place and circumstance.6 In addressing this issue, the Board has stated that in
the compensation field, to occur in the course of employment, in general, an injury must occur:
(1) at a time when the employee may reasonably be said to be engaged in his or her employer’s
business; (2) at a place where she may reasonably be expected to be in connection with the
employment; and (3) while he or she was reasonably fulfilling the duties of his or her
employment or engaged in doing something incidental thereto.7
This alone is not sufficient to establish entitlement to benefits for compensability. The
concomitant requirement of an injury “arising out of the employment” must be shown, and this
encompasses not only the work setting but also a causal concept, the requirement being that the
employment caused the injury. In order for an injury to be considered as arising out of the
employment, the facts of the case must show some substantial employer benefit is derived or an
employment requirement gave rise to the injury.8
The Board has also recognized as a general rule that off-premises injuries sustained by
employees having fixed hours and place of work, while going to or coming from work, are not
compensable as they do not arise out of and in the course of employment. Rather such injuries
are merely the ordinary, nonemployment hazards of the journey itself, which are shared by all
travelers.9 Due primarily to the myriad of factual situations presented by individual cases over
the years, certain exceptions to the general rule have developed where the hazards of travel may
fairly be considered a hazard of employment. Exceptions to the general coming and going rule
have been recognized, which are dependent upon the relative facts to each claim: (1) where the
employment requires the employee to travel on the highways; (2) where the employer contracts
to and does furnish transportation to and from work; (3) where the employee is subject to
emergency calls, as in the case of firemen; (4) where the employee uses the highway to do
something incidental to his or her employment with the knowledge and approval of the
employer; and (5) where the employee is required to travel during a curfew established by local,
municipal, county or state authorities because of civil disturbances or other reasons.10

5

Bernard Blum, 1 ECAB 1 (1947).

6

Alan G. Williams, 52 ECAB 180 (2000).

7

Id.

8

Eileen R. Gibbons, 52 ECAB 209 (2001).

9

See Phyllis A. Sjoberg, 57 ECAB 409 (2006).

10

Melvin Silver, 45 ECAB 677 (1994); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of
Duty, Chapter 2.804.6(a)(1) (August 1992).

4

ANALYSIS
Applying the principles described above to the circumstances of the present case, the
Board finds that appellant did not sustain an injury in the performance of duty when he was shot
in the driveway of his home on February 7, 2012.
Appellant was not injured on the employing establishment premises. Although he
maintained that, because he used his car to travel between airports and to attend target practice,
he acknowledged that he was injured in his driveway before entering his car. Appellant had not
begun his commute to work. As noted, the general coming and going rule would preclude
coverage under FECA for this injury.11 Appellant must establish that an exception to the general
rule is applicable in this case. There are, however, no recognized exceptions that are applicable
under these circumstances. No evidence was presented as to an emergency call, a contract by the
employer for transportation, a requirement of travel by highways or use of the highway for an
incident of employment with knowledge and approval of the employer. With respect to a special
errand, there is no indication that the employing establishment expressly or impliedly agreed that
employment service should begin when appellant exited his home on February 7, 2012. There is
also no evidence of any special inconvenience, hazard or urgency of travel that would bring the
assault within coverage under FECA. Likewise, the record does not establish that appellant was
in a travel status at the time of injury and there is no indication that he was reimbursed for travel
to the employing establishment.
On appeal, appellant contended that he was in the performance of duty at the time of the
alleged injury because he is expected to be “on call” at all times, was in full uniform, and was
carrying his service weapon the morning of the injury. The employing establishment challenged
the claim, and Mr. Fortenberry, an employing establishment branch chief, indicated that
appellant was not required to wear his uniform on his way to work and was not required nor
mandated to carry a firearm while off duty. The evidence of record does not establish that he
was on call at the time of the February 7, 2012 assault. The Board has not extended the course of
employment to include activities performed at home or in preparation for travel to a temporary
work site.12 Appellant was not performing any work duties at the time of the assault. He was
simply walking to his car in preparation for his commute to work.13 The Board finds that the
evidence of record does not establish that an exception to the coming and going rule was
applicable in this case.
As to references cited by counsel to the United States Code, 5 U.S.C. § 8336(c) covers
retirement benefits and 42 U.S.C. § 37796(a)(1) covers payment of death benefits. Neither is
applicable to a claim for workers’ compensation benefits under FECA.14 Neither OWCP nor the

11

J.H., Docket No. 10-185 (issued July 19, 2010); Phyllis A. Sjoberg supra note 9.

12

C.V., 58 ECAB 159 (2006).

13

See D.M., Docket No. 13-165 (issued March 19, 2013).

14

Federal (FECA) Procedure Manual, Part 0 -- Introduction to FECA & DFEC, Introduction, Chapter 0.100.2
(October 2010); see Anneliese Ross, 42 ECAB 371 (1991).

5

Board has the authority to enlarge the terms of or to make an award of benefits under any terms
other than those specified in the statute.15
The Board therefore concludes that the evidence of record does not establish that
appellant was in the performance of duty at the time of the February 7, 2012 assault, and OWCP
properly denied his claim.16
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained an injury in the
performance of duty on February 7, 2012.
ORDER
IT IS HEREBY ORDERED THAT the December 4, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 25, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

15

E.G., 59 ECAB 599 (2008).

16

J.H., supra note 11.

6

